Citation Nr: 1338044	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  13-10 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial increased evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the RO that granted service connection for PTSD and assigned a 30 percent disability evaluation.

Virtual VA paperless claims processing system reveals pertinent documents to this appeal, most of which have been associated with the claimsfolder.  There are no relevant documents in the Veterans Benefits Management System (VBMS).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that a remand is appropriate for further evidentiary development.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2013).  

In this case, it appears that there may be outstanding records that are relevant to the claim on appeal.  

A March 2013 letter from a Social Worker indicated that the Veteran had sought treatment with the Vet Center from April 2012 to present and receives therapy for his PTSD.  The March 2013 letter also indicated that the Veteran's prognosis was poor and therapy would continue at a minimum on a bi-weekly basis.

The Board notes that Vet Center treatment records have not been obtained and associated with either the paper or electronic file.  A remand is necessary to obtain any and all outstanding treatment records pertaining to the Veteran's past and current treatment of his service-connected PTSD.  VA examination also should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him provide the names and addresses of all health care providers who have provided him treatment for the service-connected PTSD, to include any at Vet Center since April 2012.  After obtaining any necessary authorization, the RO should request and associate copies of any outstanding records with the claims file.

The RO should obtain any and all outstanding VA medical records, should there be any.

2.  The RO then should have the Veteran scheduled for  a VA psychiatric examination to assess the current severity for the service-connected PTSD.  

All indicated testing should be performed.  The claims folder should be made available to the examiner for review.  

Detailed clinical findings should be recorded in terms of the Rating Schedule.  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


